Title: To James Madison from Tench Coxe, 27 January 1788
From: Coxe, Tench
To: Madison, James


Dear Sir
Philada. Jany. 27th. 1788
From your letter with respect to the Convention at B. I have been anxious to procure the Remr. of Mr. Lloyd’s debates to send to Mr. King. There were some pages more struck off, which I have obtained and cover them to you with a letter to be forwarded as before. I beg your pardon for the trouble I give & the freedom I have used.
I find our Opposition were possessed of the temper of the Western & Eastern Members of the Massachussets Convention very minutely when I recd. your letter. That evening a person much Opposed to the Constitution said Massachussets would reject it. I fancy Mr. G. & Mr. S. A. keep up a minute & regular correspondence.
There will be a good many unfavorable petitions, it is said, from our Western Counties; but the Assembly will certainly dismiss them by a Majority of two thirds. I apprehend a warm, unpleasant Session. They meet in about three Weeks. I am, dear Sir, with great truth your most respectf. h. Servt.
Tench Coxe
